Citation Nr: 1430525	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-37 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for pseudofolliculitis barbae, and if so, whether service connection is warranted.  

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left wrist ganglion cyst, and if so, whether service connection is warranted.  

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for multiple muscle and joint pain, and if so, whether service connection is warranted.  

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right leg bone condition, and if so, whether service connection is warranted.  

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.  

6. Entitlement to service connection for a back disability.

7. Entitlement to service connection for a skin fungus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in San Juan, Puerto Rico, on brokerage for the RO in Atlanta, Georgia, which retains original jurisdiction.   This rating decision declined to reopen the Veteran's service connection claims for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition, and tinnitus, and denied the Veteran's service connection claims for a skin fungus and a back disability on the merits.  

Regardless of the RO's decision not to reopen the above service connection claims, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Veteran requested an in-person Board hearing at the RO on his September 2009 VA Form 9.  He was scheduled for an October 2013 hearing, and was notified of this hearing in September 2013.  Unfortunately, the Board was required to cancel the Veteran's October 2013 hearing due to the federal government shutdown, and the Veteran was notified of the cancellation prior to the hearing date.  The Veteran's hearing was subsequently rescheduled for February 2014, and he was notified of the new hearing date in December 2013.  The Veteran did not appear for his February 2014 Board hearing.  He has not submitted any statements regarding the reason for his failure to appear, and has not requested a new hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issue of entitlement to service connection for a skin fungus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDINGS OF FACT

1. An unappealed November 2001 rating decision, of which the Veteran was notified in November 2001, denied the Veteran's service connection claims for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition, and tinnitus on the basis that the evidence of record did not show a permanent residual or chronic disability related to any of the above conditions.  

2. Additional evidence received since the November 2001 rating decision regarding the Veteran's service connection claims for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition, and tinnitus is cumulative of evidence previously considered, and does not raise a reasonable possibility of substantiating any of the above service connection claims.  

3. The Veteran's current back disability is not related to his active service.  


CONCLUSIONS OF LAW

1. The November 2001 rating decision denying the service connection claims for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the November 2001 rating decision is not new and material to the service connection claims for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition, or tinnitus; therefore none of these claims is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

3. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeals to reopen his service connection claims for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition, and tinnitus, and the Veteran's service connection claim for a back disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A September 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in January 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The September 2007 letter contained the required information regarding reopening new and material claims, and explained to the Veteran what evidence was needed to reopen his service connection claims for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition, and tinnitus.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's complete service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

As to the Veteran's service connection claim for a back disability, the Veteran has submitted treatment records from Robins Air Force Base and Dr. J.S., which clearly attribute the Veteran's claimed disability to a work injury in August 2006, which occurred well after his separation from service in April 2001.  Given that his separation from service examination showed no back disability and that his currently diagnosed back disability has been clearly attributed to an intercurrent cause, the Board concludes that there is enough competent medical evidence to proceed on the claim.  An examination is not required.  See McLendon, 20 Vet. App. at 81-82.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
II. New and Material Evidence

The Veteran filed his original service connection claims for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition, and tinnitus in April 2001.  These claims were denied in a November 2001 rating decision on the basis that the evidence of record did not show a permanent residual or chronic disability related to any of the above conditions.  The rating decision noted that the Veteran had failed to report for a series of scheduled VA examinations in connection with his service connection claims, and that therefore any material evidence that could have been obtained from the examinations could not be considered. 

There is no evidence of record showing the Veteran provided good cause for his failure to report or requested new VA examinations within the appeal period for the November 2001 rating decision.  The Veteran was notified of the November 2001 rating decision and of his right to appeal it in November 2001.  The Veteran did not appeal the decision or submit additional evidence within one year, and thus the November 2001 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen either claim regardless of the RO's determinations regarding whether to reopen the Veteran's above service connection claims.  See Jackson v. Principi, supra.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

In this case, the Veteran's service connection claims were denied for lack of evidence of a permanent residual or chronic disability resulting from the above conditions.  Therefore, in order for any evidence received following the November 2001 rating decision to be considered new and material, it must address this issue.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received following the November 2001 rating decision includes duplicate copies of the Veteran's service treatment records, which were included in the claims file and complete at the time of the November 2001 rating decision.  Additional evidence also includes treatment records from Dr. J.S., Georgia Dermatology, and Robins Air Force Base.  These treatment records have been thoroughly reviewed, and do not contain any complaints, symptoms, diagnoses or treatment for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle or joint pain, a right leg bone condition, or tinnitus, or any residuals therefrom.  

The Board notes that the Veteran's service connection claim for "multiple muscle and joint pain" may be interpreted to include back pain.  The records from Dr. J.S. and Robins Air Force Base do show treatment for back pain.  However, the Veteran has submitted a separate service connection claim for a back disability, and he submitted the above treatment records in connection with that claim.  These records will be discussed in connection with the Veteran's back disability claim below, and do not show symptoms or treatment for pain in any other muscle or joint.  Accordingly, the Board finds these treatment records are not new and material to the Veteran's service connection claim for "multiple muscle and joint pain," and finds the Veteran will not be prejudiced by this determination as the records will be considered in connection with his service connection claim for a back disability.  Furthermore, it is important for the Veteran to understand that pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

No evidence has been submitted following the November 2001 rating decision that is new and material to the claims file.  Specifically, except for the re-submission of redundant or cumulative evidence, there is no new evidence addressing the issue of whether the Veteran has any permanent residual or chronic disability related to pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition, or tinnitus.  The copies of the Veteran's service treatment records are cumulative of evidence previously considered.  The Veteran's assertions are essentially the same and provide no additional insights concerning the alleged connection to service. While the Veteran's treatment records from Dr. J.S., Georgia Dermatology, and Robins Air Force Base are new to the claims file, they are not material in that they do not address the reasons the Veteran's service connection claims were previously denied and do not raise a reasonable possibility of substantiating any of these claims.  

As no new and material evidence has been received, the Veteran's service connection claims for pseudofolliculitis barbae, a left wrist ganglion cyst, multiple muscle and joint pain, a right leg bone condition, and tinnitus may not be reopened.   See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

III. Service Connection

The Veteran contends that he is entitled to service connection for a back disability because this condition began during service.  For the reasons that follow, the Board finds service connection is not warranted for a back disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran submitted his service connection claim for a back disability in July 2007, at which time he reported he had injured his back during tech school with the Air Force.  The Veteran stated that the injury required recurring treatment, and that he had suffered a relapse in August 2006.  In a March 2008 statement, the Veteran reported that he had worked as a civilian for the Air Force since July 2001, and that he re-injured his back in August 2006.  

The medical evidence of record shows the Veteran was diagnosed with thoracic spine strain in August 2006 as a result of a work injury.  Although December 2006 treatment notes from Dr. J.S. indicate that the thoracic spine strain had resolved, the Board will afford the Veteran the benefit of the doubt to find the first element of his service connection claim is met.  

The Veteran's service treatment records show one instance of treatment for back pain.  A June 1997 entry shows the Veteran presented with complaints of back pain.  At that time, he was diagnosed with mild musculoskeletal pain and prescribed Motrin.  There are no further entries regarding back pain or back problems of any sort from June 1997 through the Veteran's discharge from active service in April 2001.  However, as the Veteran's service treatment records show complaints of back pain, the Board finds the second element of his service connection claim is met.  

The Veteran's November 2000 separation examination did not find any back problems on clinical examination, and the Veteran did not report any back problems at that time.  Furthermore, the Veteran did not include a claim for a back disability among the many service connection claims he filed in April 2001, immediately following his discharge from active service.  

Treatment records from Robins Air Force Base, where the Veteran has been a civilian employee since 2001, show that he injured his back at work in August 2006.  The Veteran reported that after driving a truck for 90 minutes in an awkward position, he felt a constant achy pain on the left side of the thoracic spine.  The Veteran also reported experiencing upper back pain in the past.  

The Veteran was sent to private physician Dr. J.S. for evaluation, who provided a diagnosis of thoracolumbar strain.  A September 2006 treatment record from Dr. J.S. notes that the Veteran reported experiencing similar pain nine years ago after sneezing.  The Veteran reported that his back pain was worse at that time, and that it disappeared with rest and medication.  The Veteran further reported that his back pain had not recurred between the incident nine years ago and the August 2006 injury at work. As noted above, Dr. J.S. found the Veteran's thoracolumbar strain had resolved by December 2006, at which time he was returned to regular work duties and found to have no ratable disability for worker's compensation purposes.  

The Board finds the weight of the competent and credible evidence does not show a relationship between the Veteran's single in-service complaint of back pain in June 1997 and a current back disability.  No back problems were noted on the Veteran's November 2000 separation examination, and the Veteran did not claim to have a back disability related to his active service at the time he filed his other service connection claims in April 2001.  There is no medical evidence showing complaints of or treatment for a back disability between 1997 and 2006, when the Veteran injured his back at work.  At that time, he reported that he had not experienced back pain within the past nine years.  This evidence weighs against a finding that the Veteran has suffered a chronic back disability.  

The Board acknowledges that the Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion as to the etiology of any current back disability because as a layperson, he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997).   There is no competent medical evidence relating a current back disability to the Veteran's active service.  The Board finds that as the preponderance of the competent and credible evidence does not show a relationship between a current back disability and the Veteran's active service, the third element of his service connection claim is not met.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The appeal to reopen a claim of entitlement to service connection for pseudofolliculitis barbae is denied.  

The appeal to reopen a claim of entitlement to service connection for a left wrist ganglion cyst is denied.  

The appeal to reopen a claim of entitlement to service connection for multiple muscle and joint pain is denied.  

The appeal to reopen a claim of entitlement to service connection for a right leg bone condition is denied.  

The appeal to reopen a claim of entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a back disability is denied.  


REMAND

The Board finds the Veteran's service connection claim for a skin fungus must be remanded for further development. 

The Veteran submitted his service connection claim for a skin fungus in July 2007, stating that he treated the condition with prescription and over-the-counter anti-fungal ointments.  The Veteran has stated that he developed this skin condition while on active duty, and that the condition is recurrent.  The Veteran has not been afforded a VA examination to determine whether his current skin fungus is related to his active service.  

A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, the medical evidence of record shows the Veteran has been diagnosed with candidiasis of the groin.  Although the Veteran's service treatment records do not show any complaints, symptoms, diagnoses of treatment related to a yeast infection of the groin or any other skin fungus, the Veteran has reported that his skin condition began in service and has recurred since service.  The Board acknowledges that the Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Furthermore, although there is no medical evidence of record indicating a diagnosis of a skin fungus in service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a layperson, the Veteran is competent to report such observable symptomatology as a skin condition.  See id.  Thus the Veteran's lay statements may constitute competent evidence establishing in-service incurrence of his skin fungus.  
 
The Veteran has reported that his skin fungus began during active service, and he is competent to provide such evidence.  As such, there is evidence of a current disability, evidence establishing in-service symptoms of a skin fungus, and an indication that the Veteran's current disability and his in-service symptoms may be related.  However, there is no medical evidence of record addressing this possible relationship, and as such the Board finds a VA examination is required.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional relevant VA or private medical records that may have come into existence since the case was last before the AOJ.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current skin disability.  The examiner should review the contents of the entire claims files, and obtain relevant history from the Veteran.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should express an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current skin disability was incurred in, as a result of, or otherwise related to his active duty service.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2. Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


